DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed October 14, 2022.  Applicant’s October 14th amendment amended claims 1, 6, 8, 9, 14, 16 and 20; canceled claims 2-5, 7, 10-13, 15, 18, 19; and added new claims 21-25.  Currently Claims 1, 6, 8, 9, 14, 16, 17 and 20-25 are pending.  Claims 1, 9 and 17 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 6, 8, 9, 14, 16, 17 and 20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejections of claims 2-5, 7, 10-13, 15, 18, 19 in the previous office action are withdrawn in response to Applicant's cancelation of claims 2-5, 7, 10-13, 15, 18, 19.
	Applicant's amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible as the claims are similar to subject matter eligibility examples 38 (Remarks:  Pages 12, 13) and 42 (Remarks:  Pages 10, 11).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to Subject Matter Eligibility Example 42 the examiner respectfully disagrees.
Subject Matter Eligibility Example 42 is directed to a method for transmitting notifications when medical records are updated via a network based patient management system that collects, converts and consolidates patient information from various local healthcare systems/providers via a graphical user interface into a standardized format, stores the standardized data on network based storage devices and generates/transmits messages containing the updated patient information in a standardized format to all the physicians/healthcare providers that have access to the patients information so that all users can be quickly notified of any changes without manually having to go lookup or consolidate all of the providers information (i.e. providing an improvement to prior systems by allowing remote users to share information in real-time in a standardized format regardless of the format in which the information was inputted by the user).
In sharp contrast the instant application does not recite a network of any kind, does not consolidate data from multiple data sources, does not provide remote access over a network to users or standardize/normalize data of any kind, and does not s share information in real-time in a standardized format regardless of the format in which the information was inputted by the user.  
Accordingly, the claims are not similar to those found patentable in Subject Matter Eligibility Example 42 and are therefore not patent eligible under 35 U.S.C. 101.
In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Subject Matter Eligibility Example 38 the examiner respectfully disagrees.
Subject Matter Eligibility Example 38 is directed to simulating an analog audio mixer wherein the invention simulates a model of an analog circuit in order to replicate the sound quality of an analog audio circuit by accounting for slight variances in analog circuit values that are generated during the circuit’s manufacturing.
In sharp contrast the instant application is generating an ‘operational plan’ for a piece of farming equipment utilizing a digital twin simulation of the piece of farming equipment.  The claims are not directed to analog circuits, simulation of any kind much alone modeling analog circuits.  
The independent claims do not recite any limitations which would even remotely suggest the content is digital (e.g. enabling it to be simulated) or how the content is actually distributed (e.g. over a computer network).  The claims merely recite distribution content to a plurality of user populations based a threshold number of exposures (impressions, views, interactions, etc.) – i.e. organization human activity (judicial exception).
The claimed invention is not similar to Subject Matter Example 38 in any way.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Determining a Predicted Total Cost of Ownership for a Farming Machine Utilizing Digital Twin Simulation






2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 9, 14, 16, 17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 9, 17 and 23, the claims recite “generate a virtual reality simulating using the digital twin simulation of the farming machine” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of generate a virtual reality simulating using the digital twin simulation of the farming machine as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
The phrase virtual reality appears only in Specification Paragraphs 48 and 54.
While Specification Paragraph 48, see below, discloses that in some embodiments the simulation MAY be in the form of a virtual reality simulation showing changes in product performance as time progresses ((e.g., the degradation of the components of its engine and the change in its fuel efficiency) this very brief paragraph fails to disclose HOW to generate a virtual reality simulation as claimed.   This very high level and this brief mention of an generating a VR simulation is insufficient to show possession of the invention as claimed The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0048] In some embodiments, the simulation may be in the form of a virtual reality simulation. In some embodiments, the virtual reality simulation may show the changing performance of the product as time progresses. In some embodiments, the rate at which the change in performance over time is simulated, the rate of the change, may be adjustable. For example, a user may see a virtual reality simulation of a truck as it drives 2,000 miles per week and the user may see a changing performance of the truck (e.g., the degradation of the components of its engine and the change in its fuel efficiency) over a five-year period. The speed at which the simulation shows the passage of time and the degradation of the product may be increased or decreased (five-year performance seen in one hour vs. five-year performance seen in three minutes).
Specification Paragraph 54, merely discloses that the virtual reality simulation is displayed via a VR interface (Figure 1, Element 114).  This paragraph like the remainder of Applicant’s disclosure fails to provide any discussion at any level of detail as to HOW to generate a virtual reality simulation using the digital twin simulation as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step  “generate a virtual reality simulating using the digital twin simulation of the farming machine” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generating a VR simulation using a digital twin simulation).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generate a virtual reality simulating using the digital twin simulation of the farming machine” as claimed.

Regarding claim 22, claims 22 recites “wherein the simulation of the farming machine is used to generation a plan of action, wherein the plan of action includes identifying one or more maintenance issues of the farming machine” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of  recite “wherein the simulation of the farming machine is used to generation a plan of action, wherein the plan of action includes identifying one or more maintenance issues of the farming machine” as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 32 discloses, in two sentences, that the invention may generating an operating plan based on a digital twin simulation however this very brief paragraph fails to discuss at any level of detail HOW the system is programmed to automatically generating an action plan (e.g. maintenance schedule/frequency) for any farming machine based on a digital twin simulation.  This brief mention of an generating an operating plan is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 33 discloses that the invention may generate action (operation) plan of action that details conditions under which the product is to be used and which the user maybe able to control.  However, this short paragraph fails to disclose a specific algorithm, technique, approach, or the like for actually generating action plan of any kind much alone one based on a digital twin simulation of a farming machine as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 35 discloses short list of potential elements of an operating (action) plan (e.g. oil change frequency, oil gear timing, etc.) without any discussion as to HOW these maintenance tasks and their corresponding intervals/timings are determine.  Nor is there any discussion as to how these example operating plans can be determined based on a digital twin simulation of any farming machine of any kind. Applicant’s disclosure fails to disclose a specific algorithm, method, technique, flow-chart or the like that would enable one to program a computer to generate a farming machine operating plan based on a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 36 and 38 discloses that the invention may revise an operating plan based on monitored conditions without any discussion at any level HOW to generate an action (operating) plan for any farming machine.
Specification Paragraph 49 discloses that a plan of action maybe generated that details usage parameters, however this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating an operating plan of any kind much alone generating a farming machine action (operating) plan for any farming machine of any kind utilizing a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 44 discloses that the invention may receive monitored conditions/performance data including how an operating (action) plan was put into effect and whether the recommended usage parameters were complied with.  This paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating an operation plan for farming machine based on a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
While Specification Paragraph 52 discloses that the invention generates an operating plan based on the digital twin the paragraph fails to disclose any details as to HOW this desired result is actually performed or achieved.  This paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for generating an action plan of any kind much alone generating a farming machine action plan based on a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the simulation of the farming machine is used to generation a plan of action, wherein the plan of action includes identifying one or more maintenance issues of the farming machine” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate an action plan for any and all farming machines OR HOW to generate an farming machine operating plan based on a digital twin simulation).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the simulation of the farming machine is used to generation a plan of action, wherein the plan of action includes identifying one or more maintenance issues of the farming machine” as claimed.

Regarding claims 23-25, the claims recite “identifying…one or more proactive performance changes of the farm machine” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of “identifying…one or more proactive performance changes of the farm machine” as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
None of the phrase proactive, performance changes or proactive performance changes appear anywhere in Applicant’s disclosure.
Specification Paragraph 25 discusses at a very high level that the digital twin simulation may determine which components will fail and the causes of failure which may be used to determined which parts require maintenance or replacement or maybe used to determine a schedule for maintenance, report or replacement.  This paragraph fails to disclose HOW the digital twin simulation determines components that will fail or HOW the digital twin simulation determines causes of component failures much alone HOW to recite “identifying…one or more proactive performance changes of the farm machine” as claimed much alone identifying proactive changes of a farm machine as part of a virtual reality simulation.
Specification Paragraphs 28 and 47 discuss, at a very high level, that the total cost of ownership may be related to a user deciding for more frequent oil changes.  This is not the same as the system automatically “identifying…one or more proactive performance changes of the farm machine” as claimed.   
Specification Paragraph 33, see below, discloses that an operation plan MAY be an action plan detailing usage parameters for operating a product.  This paragraph like the remainder of Applicant’s disclosure fails to discuss at any level of detail a specific method, technique, algorithm or detailed working example as how the system “identifying…one or more proactive performance changes of the farm machine as claimed much alone identifying proactive changes of a farm machine as part of a virtual reality simulation.  This brief mention of an generating an operating plan is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0033] To maintain a cost of ownership, a service life, any other factors, conditions in the operating conditions, or anticipated product performance of the product and its components, an operating plan may be provided to the user that details the usage parameters for operating the product for its intended purpose. In some embodiments, the operation plan may be a plan of action that details the conditions under which the product is to be used and which the user of the product may be able to control. In some embodiments, the conditions which the operating plan details may be factors or conditions of the historical operating conditions or the anticipated operating conditions input to simulate anticipated product performance. For example, the user may have provided user specific information about anticipated operating conditions, including that a farming machine may be used on 1000 acres per day. In order to maintain the total cost of ownership or the service life of the product, when the machine is used, it is to be used on 1000 acres per day.
Specification Paragraph 35 discloses short list of potential elements of an operating (action) plan (e.g. oil change frequency, oil gear timing, etc.) without any discussion as to HOW these maintenance tasks and their corresponding intervals/timings are determine.  Nor is there any discussion as to how these example operating plans can be determined based on a digital twin simulation of any farming machine of any kind. Applicant’s disclosure fails to disclose a specific algorithm, method, technique, flow-chart or the like that would enable one to program a computer to generate a farming machine operating plan based on a digital twin simulation as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
While Specification Paragraph 52 discloses that the invention generates an operating plan based on the digital twin the paragraph fails to disclose any details as to HOW this desired result is actually performed or achieved.  This paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for of “identifying…one or more proactive performance changes of the farm machine” as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “of “identifying…one or more proactive performance changes of the farm machine” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to identify proactive changes of a farm machine, much alone identifying proactive changes of a farm machine as part of a virtual reality simulation).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “identifying…one or more proactive performance changes of the farm machine” as claimed.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 8, 9, 14, 16, 17 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 9 and 17, the claims are directed to the abstract idea of operational planning. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, operational planning for a machine/equipment (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to generating an ‘operational plan’ and predicted cost for operating a farming machine, wherein operational planning is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “analyzing”, “simulating”, “generating”, “generating” and “displaying” recite functions of the operational planning are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The steps of simulating anticipated product performance and generating a predicted cost of ownership are also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 9, and 17 appears to generating an ‘operational plan’ and predicted cost for operating a farming machine.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: processor, memory, and computer readable medium having program instructions.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, and computer readable medium having program instructions.  These generic computing components are merely used to receive and process data as described extensively in Applicant’s.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's operational planning in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited processor, memory, and computer readable medium having program instructions," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of analyzing historical information to generate a digital twin, simulating anticipated product performance, generating an operating plan and generating a virtual reality simulation all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, memory, and computer readable medium having program instructions nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving user specific information is directed to insignificant pre-solution activity (i.e. data gathering).  The claimed step of displaying the virtual simulation to a user is directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The processor, memory, and computer readable medium having program instructions are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 6, 8, 14, 16 and 20-25, the claims are directed to the abstract idea of generating (calculating) a total cost of ownership and merely further limit the abstract idea claimed in independent claims 1, 9 and 17.  
 Claims 6, 14 and 20 further limit the abstract idea by calculating a revised cost of ownership based on a difference between monitoring and simulation operating conditions (a more detailed abstract idea remains an abstract idea).  Claims 8 and 16 further limit the abstract idea by generating a product simulation based on received monitored operation conditions (a more detailed abstract idea remains an abstract idea).  Claim 21 further limits the abstract idea by receiving current machine equipment conditions and performance and generating a simulation based on the received data (a more detailed abstract idea remains an abstract idea).  Claims 22 further limits the action plan by generation a plan of action (a more detailed abstract idea remains an abstract idea).  Claims 23-25 further limit the abstract idea by generating a virtual simulation of the farm machine and identifying proactive performance changes (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1, 6, 8, 9, 14, 16, 17 and 20-25, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 14, 16, 17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent Publication No. 20190080259 in view of Johnson et al., U.S. Patent Publication No. 20190147413 and further in view of Bongartz et al., U.S. Patent Publication No. 20190259108 in view of Schmirier et al., U.S. Patent Publication No. 20180130260.

Regarding Claims 1, 9 and 17, Wang et al. discloses a system (processor, memory, instructions/software; Figure 3; Paragraphs 28, 67, 98) and method comprising:
Receiving user specific information about anticipated (expected, predicted, desired, etc.) operating conditions for a machinery/equipment (modeled, target; Paragraphs 69, 70, 86, 87; Figure 4, Element 423);
Analyzing historical information associated with historical operating conditions for the machinery/equipment and historical machinery/equipment (product) performance associated with the historical operating conditions (Figure 1, Element 110; Paragraphs 14, 46, 92) to generate a digital twin (Paragraphs 23-24; Figure 1, Element 114);
	Simulating (calculating, predicting, estimating, forecasting, etc.) anticipated (expected, predicted, forecasted, estimated, projected, etc.) machinery/equipment performance based on the historical information (Paragraphs 18-20, 23, 25, 49, 65, 78, 97) and the anticipated operating conditions utilizing digital twin simulation for the machinery/equipment (Paragraphs 23, 24); and
Generating a predicted cost of ownership of the machinery/equipment based on the simulated anticipated product performance (Paragraphs 14-21, 43, 46, 65), wherein the cost of ownership incorporates costs of one or more components (parts, supplies, materials, assemblies, elements, fuel, etc.) of the machinery/equipment (Paragraphs 28, 78, 97).

While Wang et al. discloses predicting the costs of machine/equipment maintenance/repairs and improving the performance/effectiveness of machines/equipment (e.g. predictive maintenance planning; Paragraph 90) Wang et al. does not disclose generating an operating plan as claimed.

Johnson et al., from the same field of endeavor of operational planning, discloses a system and method comprising:
Receiving user specific information about anticipated operating conditions for a machine/equipment (Paragraphs 8, 84, 87);
Analyzing historical information associated with historical operating conditions for the machine/equipment and historical performance to generate a digital twin (software model) of the machine/equipment (Paragraphs 40-42, 60-61, 68-70, 114, 120; Figures 4, 7; Claim 1; Figure 19, Elements 1930, 1934);
Simulating anticipated machine/equipment performance based on the historical information and a digital twin simulation (Paragraphs 68, 114, 120; Figure 8; Figure 18, Element 1932; Figure 19, Elements 1930, 1934); and
Generating an operating plan including one or more recommendations based on the simulated equipment/machine performance (Figures 19A, 19B; Paragraphs 57, 103, 110, 120).

It would have been obvious to one skilled in the art that the system and method as disclosed by Wang et al. would have benefited from generating recommendations based on simulated performance of a machine/equipment in view of the disclosure of Johnson et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wang et al. does not strictly limited the intended use of the system/method to ‘farming’ machine(s) as claimed.

Bongartz et al., from the same field of operational planning, discloses a system and method comprising simulating anticipated performance of a farming machine and generating an operating plan including one or more recommendations based on a generated digital twin of the farming machine (e.g. suggest predictive maintenance; Paragraphs 1610, 2807, 2844).

It would have been obvious to one skilled in the art that the system and method as disclosed by Wang et al. and Johnson et al. would have benefited from being utilized to generate an operating plan/recommendations for any of a plurality of machines, machinery and/or equipment, including but not strictly limited to farming machine in view of the disclosure of Bongartz et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Further it is noted that the intended use of the machine (e.g. farming) merely recites non-functional description material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific intended use of the machine.  Further, the structural elements remain the same regardless of the specific intended use of the machine.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Wang et al. does not disclose generating or displaying a virtual reality simulation as claimed.

Schmirier et al., from the same field of endeavor of machine maintenance, discloses a system and method comprising:
Generating a virtual reality simulation using a digital twin simulation of a machine (equipment; Abstract; Paragraphs 4-6, 164-167; Claims 1-3); and
Displaying the virtual reality simulation to a user (Paragraphs 57, 164, 167) wherein the rate of time change of the machine view in the VR simulation is adjustable (Figure 3, Element 302; Paragraphs 121, 168).

It would have been obvious to one skilled in the art that the system and method as disclosed by Wang et al. would have benefited from generating and displaying a virtual reality simulation in view of the disclosure of Schmirier et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Regarding Claims 6, 14 and 20, Wang et al. discloses a system and method further comprising:
Monitoring operating conditions of the product in an environment of a user (Figure 4; (Paragraphs 71, 72, 80);
Determining a different between the monitored operating conditions and simulated operating conditions (e.g. true/predicated; Paragraph 50; error detection; Paragraphs 90, 91);
Calculating a revised (updated) cost of ownership of the product based on the difference, wherein the revised cost of ownership incorporates a revised cost of ownership of one or more components of the product (Paragraphs 43, 81).

Regarding Claims 8, 16 and 21, Wang et al. discloses a system and method further comprising:
Receiving data regarding a current condition of the product (Paragraphs 71, 72, 80);
Receiving data regarding monitored operating conditions of the product, monitored product performance and operating conditions to be simulated for the product (Paragraphs 71, 72, 80; Figure 4);
Generating a simulation of the product based on the operating conditions to be simulated, wherein the simulation details one or more of the product performance over a past OR future time period (Paragraphs18-20, 49, 50, 65, 90; Figure 3).

Regarding Claim 22, Wang et al. discloses a system and method wherein the simulation of the machine is used to generate a plan of action (Paragraphs 23, 24), wherein the plan of action includes identifying one or more maintenance issues of the machine (Paragraphs 8, 76, 90).

Regarding Claims 23-25, Wang et al. discloses a system and method further comprising identifying one or more proactive performance changes of the machine (Paragraphs 8, 23, 24, 76, 90).

Wang et al. does not disclose a virtual reality simulation as claimed.

Schmirier et al., from the same field of endeavor of machine maintenance/repair, discloses a system and method wherein displaying the virtual reality simulation to the user includes:
Generating the virtual reality simulation as the machine is used over a time duration (Paragraphs 4-6, 164-167); and
Identifying one or more proactive performance changes of the machine (Figures 22A, 22B; Paragraphs 57, 164-167; Claim 1).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roemerman et al., U.S. Patent Publication No. 20200394351 discloses generating and displaying a virtual reality simulation using a digital twin simulation for machine maintenance/repair (Abstract; Paragraphs 107, 108, 110; Figure 9)
Stump et al., U.S. Patent No. 11392112 discloses a system and method for generating and displaying a virtual reality simulation based on a digital twin simulation of plant equipment/machines/assets including estimating maintenance or replacement schedules (Abstract; Paragraphs 82, 114)
Jaggers, U.S. Patent Publication No. 20210398054 discloses a system and method for generating and displaying a virtual reality simulation based on a digital twin simulation of HVAC equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683